EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the 1st day of January, 2008, by and among Platina Energy Group, Inc., a Delaware corporation (the “Company”), and Blair J. Merriam (“Merriam”). EXPLANATORY STATEMENT A.The Company has employed Merriam as its Chief Executive Officer and President and desires to extend the term of such employment of Merriam as its Chief Executive Officer and President as provided herein. B. Merriam desires to accept such employment. NOW, THEREFORE, for and in consideration of the foregoing Explanatory Statement that is made a substantive part of this Agreement and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Employment. The Company hereby employs Merriam and Merriam hereby accepts employment with the Company as its Chief Executive Officer and President upon the terms and conditions hereinafter set forth. 2.Duties. Merriam will serve the Company as Chief Executive Officer and President and will faithfully and diligently perform the services and functions relating to such position or otherwise reasonably incident to such position, provided that all such services and functions will be reasonable and within Merriam’s area of expertise.
